             Case 1:21-cv-00202-RGA Document 55 Filed 04/16/21 Page 1 of 4 PageID #: 531




                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                        DISTRICT OF DELAWARE
          ____________________________________
         CAC Maritime, Ltd.,                    :
                                                :
                      Plaintiff,                :     C. A. No. 1:21-cv-00202-RGA
                                                :
         vs.                                    :     IN ADMIRALTY
                                                :
         Redbrick Ventures, Ltd.                :
                                                :
                      Defendant quasi in rem,   :
                      et al.                    :
                                                :
         _________________________________      :

         CAC MARITIME, LTD.’S MEMORANDUM SUPPORTING ITS MOTION TO DISMISS
              REDBRICK’S COUNTERCLAIM AND/OR FOR SUMMARY JUDGMENT

                  Fed. R. Civ. P. 41(a) bars Redbrick Ventures, Ltd.’s (“Redbrick”) counterclaims because

         it twice dismissed identical claims which it had made, in the U.S. District Courts for the Western

         District of Pennsylvania, and Southern District of Alabama.

                  This Court accordingly should now dismiss the counterclaim pursuant to Fed. R. Civ. P.

         30(b)(6) or enter summary judgment against it because of res judicata, applying Fed. R. Civ. P.

         41(a).


                  Fed. R. Civ. P. 41(a) (“Dismissal of Actions” - “Voluntary dismissal”) states as follows:

                  (1) By the Plaintiff.

                          (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66 and any
                          applicable federal statute, the plaintiff may dismiss an action without a court order
                          by filing:

                                  (i) a notice of dismissal before the opposing party serves either an answer
                                  or a motion for summary judgment . . . .




28013542.1
             Case 1:21-cv-00202-RGA Document 55 Filed 04/16/21 Page 2 of 4 PageID #: 532




                          (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is
                          without prejudice. But if the plaintiff previously dismissed any federal- or
                          state-court action based on or including the same claim, a notice of dismissal
                          operates as an adjudication on the merits.

         (Emphasis added).

                 On February 22, 2021 Redbrick sued CAC Maritime, Ltd. (“CAC”) both in the U.S.

         District Court Western District of Pennsylvania, Pittsburgh, Case No. 2:21-cv-249-WSS,

         Redbrick Ventures Ltd. and Primeshipping International v. CAC Maritime Ltd. and Stiegler

         Shipping Company, Inc.1 and in the U.S. District Court, Southern District of Alabama, Mobile,

         Case No. 1:21-cv-83-KD-M, Redbrick Ventures Ltd. and Primeshipping International v. CAC

         Maritime Ltd.2

                 On March 3, 2021, Redbrick pursuant to Fed. R. Civ. P. 41(a) noted dismissal of its

         Pittsburgh case.3 On March 31, 2021, Redbrick pursuant to Fed. R. Civ. P. 41(a) noted dismissal

         of its Alabama case.4

                 The claims for breach of charter party that Redbrick brought against CAC in the

         Pittsburgh and Alabama cases and Redbrick voluntarily dismissed, were the same as those

         Redbrick on March 30, 2021 [ECF 49] brought in its counterclaim. As CAC further sets out in

         its motion to dismiss, filed herewith, the notices of dismissal “on or including” the same claims

         as Redbrick’s counterclaim, operate as an adjudication on the merits against the counterclaim.


         1
               Docket /case records at https://ecf.pawd.uscourts.gov/cgi-bin/iquery.pl?1145554371793-
         L_1_0-1
         2
               Docket/ case records at https://ecf.alsd.uscourts.gov/cgi-bin/iquery.pl?17052668658222-
         L_1_0-1
         3
                 Dismissal Notice, March 3, 2021, ECF 11, at
         https://ecf.pawd.uscourts.gov/doc1/15717894545
         4
                 Dismissal Notice, March 31, 2021, ECF 21, at
         https://ecf.alsd.uscourts.gov/doc1/02113148555
28013542.1

                                                        -2-
             Case 1:21-cv-00202-RGA Document 55 Filed 04/16/21 Page 3 of 4 PageID #: 533




         This Court accordingly as moved should dismiss the counterclaim – and – with that dismissal not

         require CAC to post countersecurity for it. Gammino v. Am. Tel. & Tel. Co., No. CIV.A. 12-

         666-LPS-SR, 2012 WL 5818243, at *1 (D. Del. Nov. 15, 2012), report and recommendation

         adopted, No. CIV.A. 12-666-LPS, 2012 WL 6588889 (D. Del. Dec. 17, 2012)(Stark, J.); accord,

         Cabot Golf CL-PP 1, LLC v. Nixon Peabody, LLP, 575 Fed.Appx. 216 (5th Cir.

         2014)(,“[u]nfortunately, although the rule may be harsh under these circumstances, the language

         is clear, and we must apply it as written.”); American Cyanamid Company, v. Robert A. McGhee,

         317 F.2d 295 (1963)( “this quick and ready tool may be used once, and only once, if clear

         consequences are to be avoided. A second notice of dismissal not only closes the file, it also

         closes the case with prejudice to the bringing of another.”; Wahler, v. Countrywide Home Loans,

         Inc., 2006 WL 2882495 (W.D.N.C.)(The two-dismissal rule of Rule 41(a)(1) applies equally to

         original claims, counterclaims, cross-claims, and/or third-party claims).

                 Redbrick may claim that the charter party breaches alleged – both by CAC – and

         Redbrick – are arbitrable so that somehow, Fed. R. Civ. P. 41(a) does not apply.

                 Redbrick, however – neither in dismissing its Alabama and Pittsburgh suits against CAC

         with the same claims as Redbrick’s counterclaim here – or in the counterclaim here – has

         Redbrick demanded arbitration – or asked this Court to stay the case for arbitration.5 Redbrick

         has instead proceeded now in three suits, has waived arbitration, and under Fed. R. Civ. P. 41(a)

         there has been a final adjudication on the merits against the counterclaim (and dismissed

         identical claims).




         5
                See 9 U.S.C. § 4 (“Failure to arbitrate under agreement; petition to United States court
         having jurisdiction for order to compel arbitration; notice and service thereof; hearing and
         determination”); 9 U.S.C. § 8 (“Proceedings begun by libel in admiralty and seizure of vessel or
         property”).
28013542.1

                                                        -3-
             Case 1:21-cv-00202-RGA Document 55 Filed 04/16/21 Page 4 of 4 PageID #: 534




                  This Court now pursuant to Fed. R. Civ. P. 12(b)(6) because Redbrick’s counterclaim

         cannot state claims upon which this Court may grant relief, or, pursuant to Fed. R. Civ. P. 56 –

         Redbrick by operation of Fed. R. Civ. P. 41)(a) is unable to raise any fact dispute of the dismissal

         on the merits of its claim, should dismiss and/or enter judgment against the counterclaim.

                                                Respectfully Submitted,

             SIMMS SHOWERS LLP                                YOUNG CONAWAY STARGATT
                                                              & TAYLOR LLP

             /s/ J. Stephen Simms               .             /s/ Timothy Jay Houseal              .
             J. Stephen Simms (Admitted pro hac vice)         Timothy Jay Houseal (Del. Bar ID No. 2880)
             201 International Circle, Ste. 230               Rodney Square
             Baltimore, Maryland 21030                        1000 North King Street
             Telephone: (410) 783-5795                        Wilmington, DE 19801
             Facsimile: (410) 510-1789                        (302) 571-6682
             jssimms@simmsshowers.com                         thouseal@ycst.com


                                           Attorneys for CAC Maritime, Ltd.

         Dated: April 16, 2021




                                           CERTIFICATE OF SERVICE

                  I hereby certify that on this April 16, 2021 I caused the foregoing to be filed on this

         Court’s CM/ECF system for service on all record counsel.

                                                                /s/ Timothy Jay Houseal
                                                                Timothy Jay Houseal (2880)




28013542.1

                                                          -4-
